Citation Nr: 1740801	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lipomas on the chest and neck (claimed as masses on chest and neck).

2.  Entitlement to service connection for dermatitis and hypopigmented eczema (claimed as skin rash).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans.

With respect to entitlement to a TDIU, in a rating decision dated in September 2012 the RO denied entitlement to service connection for a TDIU.  In September 2012 the Veteran filed a notice of disagreement (NOD).  Thereafter, in October 2013 the RO continued the denial of a TDIU and thereafter in October 2012 the Veteran submitted a NOD with respect to this determination.  In a subsequent October 2015 Statement of the Case (SOC), the RO continued the denial of entitlement to a TDIU and the Veteran filed a VAF 9, Appeal to Board of Veterans' Appeals in October 2015.


FINDINGS OF FACT

1.  Lipomas on the chest and neck did not manifest until years after separation from active service and were not caused active service.

2.  Dermatitis and hypopigmented eczema did not manifest until years after separation from active service and were not caused by active service.

3.  The Veteran's service-connected posttraumatic stress disorder (PTSD), diabetes, and ischemic heart disease disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.





CONCLUSIONS OF LAW

1.  The criteria for service connection for lipomas on the chest and neck have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for dermatitis and hypopigmented eczema have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an award of a TDIU due to service connected disability have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2007.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

Finally, a VA examination was not provided, and not required, with regard to the claims for lipomas on the chest and neck and dermatitis and hypopigmented eczema.  VA has no duty to provide examination in this regard because the competent evidence does not show a relevant injury, disease, or event in service related to lipomas on the chest and neck, or dermatitis and hypopigmented eczema, or manifestation during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran concerning his claims.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to lipomas on the chest and neck, or dermatitis and hypopigmented eczema.  

Additionally, although the Veteran is deemed have been exposed to Agent Orange during service, there is no indication of an association between his lipomas on the chest and neck, or dermatitis and hypopigmented eczema and such exposure.  While he has asserted that such exposure caused his lipomas on the chest and neck and dermatitis and hypopigmented eczema, his assertion does not rise to the level of an indication of an association between exposure to an herbicide agent and these conditions.  Additionally, as discussed below, lipomas on the chest and neck and dermatitis and hypopigmented eczema are not diseases subject to this presumption of service connection.  His assertion is a conclusory generalized lay statement suggesting a nexus between a current disability and service and does not meet the standard of an indication of an association that triggers VA's duty to provide an examination in cases where there is a relevant in service injury, disease, or event and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278-127 (Fed. Cir. 2010).

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  

The Veteran's service records show that he served in Vietnam.  Hence, the Board finds he is presumed to have been exposed to Agent Orange.  However, his claimed disabilities are not diseases subject to this presumption of service connection.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Thus, service connection may not be presumed based on such exposure.

Although the Veteran is not entitled to service connection on a presumptive basis, he may nevertheless show that herbicide exposure actually caused his lipomas on the chest and neck and dermatitis and hypopigmented eczema.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  As such, the Board will address the question of whether this claimed disability is related to his service on a direct basis.  Combee, 34 F.3d at 1039.

The Veteran has been diagnosed with lipomas on the chest and neck and dermatitis and hypopigmented eczema satisfying the first element of a service connection claim.  Thus, the dispositive issues in this case are whether lipomas on the chest and neck and dermatitis and hypopigmented eczema were incurred in or are related to active service.  In this case, the Board finds that there is no competent evidence linking the Veteran's initial development or diagnoses of lipomas on the chest and neck and dermatitis and hypopigmented eczema to active service.

Service treatment records show on the June 1969 report of medical history the Veteran did not report any skin problems and received a normal clinical evaluation of the head, face, neck, and scalp.  Furthermore, on subsequent March 1978 report of medical history the Veteran did not report having and skin problems.  This is evidence against his claim because it tends to show that he did not have skin or rash problems or symptoms of such during service.  

Pertinent, post-service medical records include VA treatment records, which show the Veteran received treatment for dermatitis and rash on certain areas of his body.  Specifically treatment records dated from 1972 to 2017 are associated with the claims file.  Starting in August 2005 the Veteran received treatment for chronic rash, which he reported had been present for years.  Examination revealed multiple, irregular shaped patches of scaling hypopigmentation.  The diagnosis was dermatitis.  A May 2007 VA treatment record shows the Veteran had a rash over the exterior trunk and back.  A September 2009 VA treatment record shows the Veteran had discolored blotches, with redness noted to be hypopigmented areas.  Thereafter, the Veteran reported with symptoms of itching with episodes of hypopigented plaques over the chest, trunk, and breast area.  The medical evidence of record does not discuss the Veteran's military service in any way.

Pertinent, post-service medical records include VA treatment records, which show the Veteran received treatment for lipomas of the chest and neck.  Specifically, a May 2005 VA treatment record shows the Veteran was diagnosed with lipomas of the posterior neck and left anterior axilla.  January 2007 and March 2007 VA treatment records show the Veteran presented with complaints of increasing pain with lipoma of the right chest and the right side of the neck and requested to have them removed.  He reported having a similar lesion three years ago on the left chest.  In March 2007 the Veteran underwent mastectomy and lipoma resection of the breast.  Thereafter, VA treatment records show the Veteran was treated for swelling chest wall and increased pain post mastectomy.  

The record does not contain competent evidence that lipomas on the chest and neck and dermatitis and hypopigmented eczema disabilities are related to active military service.  Instead, as noted above, the evidence of record refers to diagnoses of lipomas and dermatitis and hypopigmented eczema in 2005, which is approximately 35 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).   

The Board acknowledges the Veteran's contentions that lipomas and dermatitis and hypopigmented eczema are related to herbicide exposure during service in Vietnam.  In this case, however, the Veteran is not competent to show that his lipomas and dermatitis and hypopigmented eczema were caused by exposure to herbicides.  Whether a disease is caused by exposure to a given chemical exposure is a complex question beyond the realm of knowledge of a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is no evidence that lipomas and dermatitis and hypopigmented eczema disabilities are associated with the Veteran's period of active service.  Despite the Veteran's unsupported allegation, no medical professional has opined that the Veteran's disabilities are in any way related to his period of active military service.  

Here, the preponderance of evidence is against these claims.  The first post-service evidence of diagnosis of lipomas and dermatitis and hypopigmented eczema was in a 2005 VA treatment record, many years after service.  There is no indication that his lipomas and dermatitis and hypopigmented eczema had onset during service or was caused by service - including by exposure to Agent Orange.  Thus, the evidence tends to show that it developed after service and was unrelated to service.  Therefore, theses appeals must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; diabetes, evaluated as 20 percent disabling, ischemic heart disease evaluated as 60 percent disabling; neuropathy of the right upper extremity, evaluated as 40 percent disabling; neuropathy of the left upper extremity, evaluated as 30 percent disabling; bilateral tinnitus, evaluated at 10 percent disabling; neuropathy of the right lower extremity (femoral nerve), evaluated as 10 percent disabling; neuropathy of the left lower extremity (sciatic nerve), evaluated as 10 percent disabling; neuropathy of the left lower extremity (femoral nerve), evaluated as 10 percent disabling; bilateral hearing loss and diabetic nephropathy, evaluated as noncompensable.  His combined disability rating is 100 percent since April 4, 2017.  Therefore, it is determined that the Veteran's service connected disabilities meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16. 

Additionally, on TDIU mootness, the 100 percent rating would seem to render TDIU moot automatically for any period, because the language of the regulation says TDIU is warranted "where the schedular rating is less than total."  And that was the law for a long time. See Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating).  Then the Court decided Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008), in which they held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114(s).  Moreover, the Veteran has had a combined rating of 100 percent only since April 2017, so for most of the appeal period he has not been rated 100 percent disabled.  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

In this case, in a January 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his service-connected disabilities of PTSD, diabetes, and ischemic heart disease prevented him from securing or following any substantially gainful occupation.  The Veteran also reported that he last worked as an operator at a paper mill in June 1992 and also reported having a high school education.

For the following reasons the Board finds that a TDIU is not warranted at any time during the appeal period in that the Veteran's service connected PTSD, diabetes, and heart disabilities do not cause such a functional impact on his occupational and employment activities to preclude the ability to secure or follow a substantially gainful occupation as a result of these service connected disabilities.  In short, the evidence shows that his service-connected disabilities do not preclude him from securing and following a substantially gainful sedentary occupation.  

Pertinent evidence of record includes multiple VA examinations and the Veterans statements.  Specifically, on PTSD examination in October 2010 the Veteran reported that he was currently unemployed and had been for the past 20 years due to hurting his back.  He reported owning his own garbage business and owning a club prior to this injury.  He also reported a history of employment to include as a butcher, in garbage collection, as a janitor, putting tags on dresses, and that he worked at a laboratory picking up specimens from doctors' offices.  The examiner concluded that PTSD caused a loss of adaptability to an occupational environment, to work efficiently.

A January 2011 diabetes examination indicates the examiner opined that ischemic heart disease did not have an effect on the Veteran's employment also noting the Veteran was currently unemployed and last worked as a paper mill operator in 1990.

In May 2012 the Veteran was afforded VA diabetes and heart VA examinations to determine the severity of his disabilities and whether or not they impacted his ability to maintain gainful employment.  The examination report shows diagnoses of diabetes and ischemic heart disease and the examiner concluded that diabetes and ischemic heart disease rendered the Veteran unemployable for manual labor but not for sedentary labor such as clerical, administrative work with limitations on lifting, prolonged standing, strenuous continuous reaching, pulling, and prolonged ambulation.  

On subsequent PTSD examination in December 2012 the Veteran reported retiring in 1992 due to his nonservice-connected back condition.  When asked how mental health issues may have affected work, the Veteran reported feeling depressed and more withdrawn; however, reported liking the team concept.  The examiner noted that while it does appear mental health issues have had some negative impact on occupational functioning and would likely continue to have some negative impact, these do not appear to be the primary reason that the Veteran left the workforce and the symptoms described would not prevent him from working in a manufacturing or paper mill type setting.  

A December 2014 diabetes examination report shows the Veteran reported that he worked at the paper mill until he injured his back in 1992.  There is no further discussion on employment.  The examiner noted the Veteran has been unemployed since 1994.  

A January 2017 heart examination shows the Veteran was evaluated to determine the functional impairments that impact his occupational and employment activities.  There is no further discussion of the Veteran's condition and the impact on employability.

A January 2017 PTSD examination report shows that following examination the examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran's symptoms related to his heart condition to include shortness of breath could impact his ability to function in an occupational environment.

A June 2017 peripheral neuropathy examination and diabetes examination do not discuss the functional impact of these conditions on his occupational and employment activities.  Notably, a May 2010 VA heart examination does not discuss the Veteran's occupation.

Social Security Administration records show the Veteran has been in receipt of benefits for severe chronic low back pain syndrome since 1993.  Neither these records nor the VA treatment records associated with the claims file show that PTSD, ischemic heart disease, and/or diabetes renders the Veteran unable to maintain substantial employment.  

The above evidence weighs against the claim.  However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  Entitlement to TDIU is based on an individual's particular circumstance.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

The Board has considered all of the evidence of record and agrees that the Veteran's diabetes and heart disease render him unable to engage in manual labor.  However, the medical evidence also shows that neither his heart disease and diabetes, nor PTSD, render him unable to engage in sedentary employment.  The PTSD examination reports provide the most probative evidence in this regard.  

The Board has not ignored the Veteran's reports but finds the medical evidence of his functional limitations to be more probative as to whether he is unable to secure and follow a substantially gainful occupation.  His work history and educational background are not so limited to preclude him from sedentary employment, to include his background working in a laboratory. 

For the foregoing reasons, the Board finds that entitlement to a TDIU is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, there is no reasonable doubt to be resolved.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for lipomas on the chest and neck (claimed as masses on chest and neck) is denied.

Entitlement to service connection for dermatitis and hypopigmented eczema (claimed as skin rash) is denied.

Entitlement to TDIU is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


